DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 10/27/21 have been received and entered in the application. 
Claims 32, 34-37 are currently pending and examined on the merits. 
Claims 32, 34, and 36 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra, US Patent No. 7,462,268 (hereinafter Mishra, cited on IDS dated 10/5/16) in view of Eppley et al., Platelet quantification and growth factor analysis from platelet-rich plasma: implications for wound healing. Plastic and Reconstructive Surgery, Vol. 114 No. 6 (November 2004) pages 1502-1508 (hereinafter Eppley, cited on IDS dated 10/8/19)., as evidenced by White Blood Cell Count, Datasheet [online]. RnCeus, 2013 [retrieved on 2016-01-15]. Retrieved from the Internet: <URL: http://www.rnceus.com/cbc/cbcwbc.html>. (hereinafter WBC Count, cited on IDS dated 10/8/19), What is a Normal Platelet Count?, Datasheet [online]. WebMD, May 2011 [retrieved on 2016-01-15]. Retrieved from the Internet: <URL: http://answers.webmd.com/answers/1198204/what-is-a-normal-platelet-count>. (hereinafter Platelet Count, cited on IDS dated 10/8/19), and Teringova et al., Apoptosis in ischemic heart disease. Journal of Translational Medicine, Vol. 15 (2017) page 87 (hereinafter Teringova).
Mishra discloses methods of making and using whole blood-derived compositions (Abstract). In a preferred embodiment, a whole sample of blood is obtained from a patient, the sample is concentrated and separated to obtain platelet rich plasma (PRP), and neutrophils are depleted from the PRP (col 2 ln 41-48).  Mishra discloses first obtaining PRP from whole blood using known systems, including the Gravitational Platelet Separation (GPS) system (Biomet, Warsaw, Indiana) (col 2 ln 41-48, col 5 ln 45-55). The whole blood may be autologous, allogeneic, or pooled (col 8 ln 48-64). Mishra explains that platelet rich plasma obtained by these systems typically contains platelets at a concentration greater than the concentration of platelets in whole blood (col 8 ln 48-64). Mishra then discloses depleting the PRP of neutrophils by at least 5 percent and up to more than 75 percent (col 5 ln 56-col 6 ln 13). In a preferred embodiment the neutrophils are depleted by more than 75 percent as compared to whole blood (depletion by 75% corresponds to a neutrophil concentration of 625 to 1750 neutrophils/µl as evidenced by WBC Count) (col 5 ln 56-col 6 ln 13). Mishra explains that it advantageous to deplete the composition of neutrophils, as they can cause tissue inflammation and cause lung damage (col 1 ln 24-67, col 3 ln 61-col 4 ln 3). Platelets, monocytes and lymphocytes have a negative surface membrane charge where neutrophils have a neutral surface membrane charge (col 4 ln 4-24). Neutrophils also have a larger and less deformable size as compared to other blood components (col 4 ln 17-24). Depletion of the neutrophils from the PRB is accomplished by forcing the PRB through a narrow, twisted and/or charged environment to preferentially remove the neutrophils from the other blood components (col 4 ln 17-24). Mishra explains the neutrophil depleted PRP composition is useful for the treatment of tissue damage and injuries, such as damaged cardiac tissue (col 2 ln 56-65, col 6 ln 14-23, col 8 ln 3-29, col 11 ln 5-9). The composition may be administered via any suitable means, including via syringe or catheter (col 10 ln 20-30, col 14 ln 46-49). In a preferred embodiment, no exogenous activator is present or added to the composition (col 9 ln 48-col 10 ln 10).  
Mishra does not explicitly disclose that the composition is used to reduce apoptosis in ischemia damaged tissue. However, Mishra discloses that the composition may be used to treat injuries to organ systems or any internal organ (col 6 ln 14-24, col 8 ln 3-29, col 11 ln 5-9, col 15 ln 20-30).  Mishra further discloses identifying a tissue injury in need of treatment and administering the composition (col 6 ln 14-24, col 8 ln 3-29). Mishra also specifically discloses administering the composition to patients suffering from acute myocardial infarction (i.e., cardiac ischemia) or peripheral vascular occlusive disease (i.e., peripheral ischemia) at the site of damage to treat the injured tissue (col 14 ln 33-50, col 15 ln 44-58). As explained by Teringova, apoptosis plays a significant role in myocardial damage in patients with acute myocardial infarction. As Mishra explicitly discloses administering the composition to treat cardiac tissue damage due to myocardial infarction, there is a suggestion present in Mishra that the composition could be used to reduce apoptosis in ischemia damaged tissue. 
Mishra does not disclose that the platelets, lymphocytes and monocytes are present at a certain concentration. 

Eppley discloses methods of obtaining PRP from autologous whole blood (Abstract). Eppley discloses using the GPS system (Biomet, Warsaw, Indiana) to obtain PRP using the buffy layer method (Preparation of platelet rich plasma). Eppley explains that PRP prepared in this manner consists of concentrated platelets and white blood cells (Preparation of platelet rich plasma). Eppley also discloses that the buffy layer method of concentration results in an average 8 fold increase in platelet concentration (an 8 fold increase in platelets corresponds to a concentration of between 1.2 x 106 to 3.6 x 106 platelets/µl as evidenced by Platelet Count), and a 5.4 fold increase in white blood cell concentration (a 5.4 fold increase in white blood cell concentration corresponds to a concentration of 9,180 to 18,900 lymphocytes/µl, and 1,080 to 3,240 monocytes/µl as evidenced by Platelet Count) (Hematology analysis of platelet rich plasma, Figure 1). As Mishra explicitly discloses using PRP prepared using the same GPS system (col 5 ln 45-55) used in Eppley, it would have been obvious to one of ordinary skill in the art that the neutrophil depleted PRP composition of Mishra would have platelets, lymphocytes and monocytes present at a concentration within each of the claimed ranges.
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra, in view of Eppley, and as evidenced by WBC Count, and Teringova as applied to claims 32-36 above, and in further in view of FDA Guidelines, Guidance for Industry: Biological Product Deviation, Reporting for Blood and Plasma Establishments [online]. Food and Drug Administration, October 2006 [retrieved on 2013-08-01]. Retrieved from the Internet: <URL: http://www.fda.gov/downloads/BiologicsBloodVaccines/GuidanceComplianceRegulatoryInformation/Guidances/Blood/UCM062918.pdf>. (hereinafter FDA Guidelines, cited on IDS dated 10/8/19).
Mishra also does not explicitly disclose that the composition is checked for quality control prior to administration. However, quality control steps are standard operating procedure for the administration of blood-derived products to patients, as evidenced by FDA Guidelines. Therefore, it would have been obvious to one of ordinary skill in the art to test the composition for conformance prior to administration.
Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive as explained in detail below. 
Claims 32, and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra in view of Eppley, and as evidenced by WBC Count, and Teringova. Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra in view of Eppley, and as evidenced by WBC Count, and Teringova, and in further view of FDA Guidelines.
Applicant argues that Eppley fails to disclose or suggest that any particular composition or concentration provides the appropriate effect on tissue as claimed (Response p6). Applicant points to page 1506, second column, last paragraph, which states that there is no correlation between platelet number and growth factor concentration (Response p6). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., concentration of growth factors released from the platelets) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as currently presented are silent as to concentrations of growth factors contained therein. The claims as presented merely require an increase in platelets by at least 1.1 times, white blood cells by at least 1.1 times, lymphocytes by at least 1.1 times, and monocytes by at least 1.1 times. Eppley explicitly states that that the disclosed methodology “resulted in an averaged 8-fold increase in platelet concentration”, and “white blood cell concentration by 5.4 fold” (Hematology analysis of platelet-rich plasma). Further as evidenced by WBC Count, a 5.4 fold increase in white blood cell concentration corresponds to a concentration of 9,180 to 18,900 lymphocytes/µl, and 1,080 to 3,240 monocytes/µl. Therefore, Eppley discloses increases in platelets, white blood cells, lymphocytes, and monocytes within the claimed ranges. 

Eppley fails to disclose or suggest administering the PRP composition without an endogenous activator (Response p6).
In response, the examiner notes that Eppley is not used for any teaching with respect to endogenous activators. Mishra explicitly states that “exogenous or extra activators need not be administered”. Eppley is merely used to demonstrate that the methods of Mishra would necessarily result in the increases in platelets, white blood cells, lymphocytes, and monocytes as claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632